Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 31st of
July 2009, between Activision Publishing, Inc. (the “Employer”), a subsidiary of
Activision Blizzard, Inc. (“Activision Blizzard” and, together with its
subsidiaries, the “Activision Blizzard Group”), and Brian Hodous (“you”).

 

RECITAL

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.                                      Term of Employment

 

(a)                                  The term of your employment under this
Agreement (the “Term”) shall commence on August 1, 2009 (the “Effective Date”)
and shall end on July 31, 2011 (the “Expiration Date”) (or such earlier date on
which your employment is terminated under Section 10).  Except as set forth in
Section 11 and Section 12(s), upon the Expiration Date (or such earlier date on
which your employment is terminated) all obligations and rights under this
Agreement shall immediately lapse.

 

(b)                                 You and the Employer each agree to provide
the other with at least six (6) months notice of any intent not to continue your
employment following the Expiration Date.   If your employment continues beyond
the Expiration Date, you shall be an at-will employee whose employment may be
terminated by either party to this Agreement at any time for any reason.

 

2.                                      Compensation

 

(a)                                  Subject to the provisions of this
Agreement, in full consideration for all rights and services provided by you
under this Agreement, during the Term you shall receive only the compensation
set forth in this Section 2.

 

(b)                                 Commencing on the Effective Date, you shall
receive an annual base salary (“Base Salary”) of $575,000, which shall be paid
in accordance with the Employer’s payroll policies.  Your Base Salary shall be
reviewed periodically and may be increased by an amount determined by the
Employer, in its sole and absolute discretion.

 

(c)                                  You may be eligible to receive an annual
discretionary bonus (the “Annual Bonus”).  Your target Annual Bonus for each
calendar year will be seventy five percent (75%) of your Base Salary.  In all
instances, the actual amount of the Annual Bonus, if any, shall be determined by
the Employer, in its sole and absolute discretion, and may be based on, among
other things, your base salary and target bonus prior to the Term, the portion
of the year falling in the Term, your overall performance and the performance of
the Employer, Activision Blizzard and the Activision Blizzard Group.  The Annual
Bonus, if any, will be paid at the same time

 

1

--------------------------------------------------------------------------------


 

bonuses for that year are generally paid to other executives, but in no event
earlier than the first day of the first month, or later than the 15th day of the
third month, of the year following the year to which the Annual Bonus relates. 
In all instances, you must remain continuously employed by the Activision
Blizzard Group through the date on which the Annual Bonus, if any, is paid to be
eligible to receive such Annual Bonus.

 

(d)                                 Subject to the approval of the Compensation
Committee of the Board of Directors of Activision Blizzard (the “Compensation
Committee”), Activision Blizzard will grant to you a non-qualified stock option
to purchase 200,000 shares of Activision Blizzard’s common stock (the “Option”)
and 60,000 restricted share units which represent the conditional right to
receive shares of Activision Blizzard’s common stock (the “RSUs,” and
collectively with the Option, the “Equity Awards”).

 

(i)                                   (X) Three-eights of the Option will vest
on the day prior to each of the first and second anniversary of the Effective
Date, subject to your remaining employed by the Activision Blizzard Group
through that date, and (Y) one-quarter of the Option will vest on the day prior
to the third anniversary of the Effective Date (unless the 2010 Annual Operating
Plan “Activision Publishing + Blizzard Retail” operating income objectives
established by the Compensation Committee for 2010 annual bonus goal of the
Employer’s President and Chief Executive Officer are met or exceeded, in which
case it will vest on the day prior to the second anniversary of the Effective
Date), subject to your remaining employed by the Activision Blizzard Group
through the applicable vesting date.

 

(ii)                                (X) One-half of the RSUs will vest on the
day prior to the second anniversary of the Effective Date, subject to your
remaining employed by the Activision Blizzard Group through that date, and
(Y) one-half of the RSUs will vest on the day prior to the third anniversary of
the Effective Date (unless the 2009 Annual Operating Plan “Activision Publishing
+ Blizzard Retail” operating income objectives established by the Compensation
Committee for 2009 annual bonus goal of the Employer’s President and Chief
Executive Officer are met or exceeded, in which case it will vest on the day
prior to the second anniversary of the Effective Date), subject to your
remaining employed by the Activision Blizzard Group through the applicable
vesting date.

 

You acknowledge that the grant of Equity Awards pursuant to this Section 2(d) is
expressly conditioned upon approval by the Compensation Committee, and that the
Compensation Committee has discretion to approve or disapprove the grants and/or
to determine and make modifications to the terms of the grants.  The Equity
Awards shall be subject to all terms of the equity incentive plan pursuant to
which they are granted (the “Incentive Plan”) and Activision Blizzard’s standard
forms of award agreement (as modified to the extent necessary to reflect the
provisions of Section 11 of this Agreement).  In the event of a conflict between
this Agreement and the terms of the Incentive Plan or award agreements, the
Incentive Plan or the award agreements, as applicable, shall govern.   These
Equity Awards, if and when approved by the Compensation Committee, shall be in
addition to any previous equity incentive awards made to you.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Within three weeks of the Effective Date,
the Employer will provide you with a renewal bonus in the amount of $48,000
(less applicable taxes).

 

3.                                      Title; Location

 

You shall serve as Chief Customer Officer.  Your principal place of business
initially shall be the Employer’s headquarters in Santa Monica, California;
provided, however, that you acknowledge and agree that you may be required to
travel from time to time for business reasons.

 

4.                                      Duties

 

You shall report directly to the Employer’s President and Chief Executive
Officer (or such other executive of the Activision Blizzard Group as may be
determined from time to time by it in its sole and absolute discretion) and
shall have such duties commensurate with your position as may be assigned to you
from time to time by the Employer’s President and Chief Executive Officer (or,
as applicable, such other executive designated by the Employer).  You are also
required to read, review and observe all of the Activision Blizzard Group’s
policies, procedures, rules and regulations in effect from time to time during
the Term that apply to employees of the Employer, including, without limitation,
the Code of Business Conduct and Ethics, as amended from time to time.  You
shall devote your full-time working time to the performance of your duties
hereunder, shall faithfully serve the Employer, shall in all respects conform to
and comply with the lawful directions and instructions given to you by the
Employer’s President and Chief Executive Officer (or such other executive of the
Activision Blizzard Group as may be determined from time to time by the Employer
in its sole and absolute discretion) and shall use your best efforts to promote
and serve the interests of the Activision Blizzard Group.  Further, you shall at
all times place the Employer’s interests above your own, not take any actions
that would conflict with the Employer’s interests and shall perform all your
duties for the Employer with the highest duty of care.  Further, you shall not,
directly or indirectly, render services of any kind to any other person or
organization, whether on your own behalf or on behalf of others, without the
consent of the Employer’s President and Chief Executive Officer or otherwise
engage in activities that would interfere with your faithful and diligent
performance of your duties hereunder; provided, however, that you may serve on
civic or charitable boards or engage in charitable activities without
remuneration if doing so is not inconsistent with, or adverse to, your
employment hereunder.

 

5.                                      Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.

 

6.                                      Other Benefits

 

(a)                                  The Employer will provide you during the
Term, at the Employer’s expense, with a supplemental term life insurance policy
with a benefit amount of $2,000,000 through a carrier of the Employer’s choice.

 

(b)                                 You shall be eligible to participate in all
health, welfare, retirement, pension, life insurance, disability, perquisite and
similar plans, programs and arrangements generally available

 

3

--------------------------------------------------------------------------------


 

to executives of the Employer from time to time during the Term, subject to the
then-prevailing terms, conditions and eligibility requirements of each such
plan, program, or arrangement.

 

(c)                                  You expressly agree and acknowledge that,
after the Expiration Date (or such earlier date on which your employment is
terminated), you shall not be entitled to any additional benefits, except as
specifically provided in this Agreement and the benefit plans in which you
participate during the Term, and subject in each case to the then-prevailing
terms and conditions of each such plan.

 

7.                                      Vacation and Paid Holidays

 

(a)                                  You will generally be entitled to paid
vacation days in accordance with the normal vacation policies of the Employer in
effect from time to time; provided, however, that you will be entitled to accrue
no less than twenty (20) paid vacation days per year unless your vacation
balance exceeds the Employer’s then-current maximum.

 

(b)                                 You shall be entitled to all paid holidays
allowed by the Employer to its full-time employees in the United States.

 

8.                                      Protection of the Employer’s Interests

 

(a)                                  Duty of Loyalty.  During the Term, you will
owe a “Duty of Loyalty” to the Employer, which includes, but is not limited to,
you not competing in any manner, whether directly or indirectly, as a principal,
employee, agent, owner, or otherwise, with any entity in the Activision Blizzard
Group; provided, however, that nothing in this Section 8(a) will limit your
right to own up to five percent (5%) of any of the debt or equity securities of
any business organization that is then required to file reports with the
Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended.

 

(b)                                 Property of the Activision Blizzard Group. 
All rights worldwide with respect to any and all intellectual or other property
of any nature produced, created or suggested by you, whether on your own time or
not, alone or with others, during the term of your employment or resulting from
your services which (i) relate in any manner at the time of conception or
reduction to practice to the actual or demonstrably anticipated business of the
Activision Blizzard Group, (ii) result from or are suggested by any task
assigned to you or any work performed by you on behalf of the Activision
Blizzard Group, (iii) were created using the time or resources of the Activision
Blizzard Group, or (iv) are based on any property owned or idea conceived by the
Activision Blizzard Group, shall be deemed to be a work made for hire and shall
be the sole and exclusive property of the Activision Blizzard Group.  You agree
to execute, acknowledge and deliver to the Employer, at the Employer’s request,
such further documents, including copyright and patent assignments, as the
Employer finds appropriate to evidence the Activision Blizzard Group’s rights in
such property.  Your agreement to assign to the Activision Blizzard Group any of
your rights as set forth in this Section 8(b) shall not apply to any invention
that qualifies fully under the provisions of California Labor Code Section 2870,
where no equipment, supplies, facility or trade secret information of the
Activision Blizzard Group was used, where the invention was developed entirely
upon your own time, where the invention does not relate to the Activision
Blizzard Group’s business, and where the invention does not result from any work
performed by you for the Activision Blizzard Group.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Covenant Not to Shop.  Other than during
the final six (6) months of the Term, you shall not negotiate for employment
with any entity or person outside of the Activision Blizzard Group.  During the
search process and thereafter you shall remain strictly subject to your
continuing obligations under this Agreement, including, without limitation, your
Duty of Loyalty, compliance with the Activision Blizzard Group’s policies and
your confidentiality obligations.

 

(d)                                 Confidentiality.  You acknowledge, and the
Employer agrees, that during your employment you will have access to and become
informed of confidential and proprietary information concerning the Activision
Blizzard Group.  During your employment and at all times following the
termination of your employment, confidential or proprietary information of any
entity in the Activision Blizzard Group shall not be used by you or disclosed or
made available by you to any person except as required in the course of your
employment with the Activision Blizzard Group.  Upon the termination of your
employment (or at any time on the Employer’s request), you shall return to the
Activision Blizzard Group all such information that exists, whether in
electronic, written, or other form (and all copies or extracts thereof) under
your control and shall not retain such information in any form, including
without limitation on any devices, disks or other media.  Without limiting the
generality of the foregoing, you acknowledge signing and delivering to the
Employer the Employee Proprietary Information Agreement attached as Exhibit A
hereto (the “Proprietary Information Agreement”) as of the Effective Date and
you agree that all terms and conditions contained in such agreement, and all of
your obligations and commitments provided for in such agreement, shall be
deemed, and hereby are, incorporated into this Agreement as if set forth in full
herein.

 

(e)                                  Return of Property and Resignation from
Office.  You acknowledge that, upon termination of your employment for any
reason whatsoever (or at any time on the Employer’s request), you will promptly
deliver to the Activision Blizzard Group or surrender to the Activision Blizzard
Group’s representative all property of any entity in the Activision Blizzard
Group, including, without limitation, all documents and other materials (and all
copies thereof) relating to the Activision Blizzard Group’s business, all
identification and access cards, all contact lists and third party business
cards however and wherever preserved, and any equipment provided by any entity
in the Activision Blizzard Group, including, without limitation, computers,
telephones, personal digital assistants, memory cards and similar devices that
you possess or have in your custody or under your control. You will cooperate
with the Activision Blizzard Group by participating in interviews to share any
knowledge you may have regarding the Activision Blizzard Group’s intellectual or
other property with personnel designated by the Activision Blizzard Group.  You
also agree to resign from any office held by you within the Activision Blizzard
Group immediately upon termination of your employment for any reason whatsoever
(or at any time on the Employer’s request) and you irrevocably appoint any
person designated as the Activision Blizzard Group’s representative at that time
as your delegate to effect such resignation.

 

(f)                                    Covenant Not to Solicit.

 

(i)                                   During your employment, you shall not, at
any time or for any reason, either alone or jointly, with or on behalf of
others, whether as principal, partner, agent, representative, equity holder,
director, employee, consultant or otherwise, directly or indirectly: (a)  offer
employment to, or solicit the employment or engagement of, or otherwise entice
away from the

 

5

--------------------------------------------------------------------------------


 

employment or engagement of the Activision Blizzard Group, either for your own
account or for any other person, firm or company, any person employed or
otherwise engaged by any entity in the Activision Blizzard Group, whether or not
such person would commit any breach of a contract by reason of his or her
leaving the service of the Activision Blizzard Group; or (b) solicit, induce or
entice any client, customer, contractor, licensor, agent, supplier, partner or
other business relationship of any entity in the Activision Blizzard Group to
terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(ii)                                For a period of two (2) years following the
termination of your employment for any reason whatsoever, you shall not, at any
time or for any reason, either alone or jointly, with or on behalf of others,
whether as principal, partner, agent, representative, equity holder, director,
employee, consultant or otherwise, directly or indirectly solicit the employment
or engagement of, either for your own account or for any other person, firm or
company, any person employed or otherwise engaged by any entity in the
Activision Blizzard Group (or any person who was employed or otherwise engaged
by the Activision Blizzard Group during your final ninety (90) days of
employment), whether or not such person would commit any breach of a contract by
reason of his or her leaving the service of the Activision Blizzard Group.

 

(iii)                             During your employment and at all times
following the termination of your employment for any reason whatsoever, you
shall not, at any time or for any reason, use the confidential, trade secret
information of the Activision Blizzard Group or any other unlawful means to
directly or indirectly solicit, induce or entice any client, customer,
contractor, licensor, agent, supplier, partner or other business relationship of
any entity in the Activision Blizzard Group to terminate, discontinue,
renegotiate or otherwise cease or modify its relationship with the Activision
Blizzard Group.

 

(iv)                            You expressly acknowledge and agree that the
restrictions contained in this Section 8(f) are reasonably tailored to protect
the Activision Blizzard Group’s confidential information and trade secrets and
to ensure that you do not violate your Duty of Loyalty or any other fiduciary
duty to the Employer, and are reasonable in all circumstances in scope, duration
and all other respects. The provisions of this Section 8(f) shall survive the
expiration or earlier termination of this Agreement.

 

9.                                      Disability

 

(a)                                  If, during the Term, you become “Disabled,”
you shall receive a lump sum payment of an amount equal to three (3) times the
Base Salary (at the rate in effect at the time you become Disabled).

 

(b)                                 For purposes of this Agreement, whether you
are considered to be “Disabled” shall be determined in accordance with
Section 409A (“Section 409A”) of the Internal Revenue

 

6

--------------------------------------------------------------------------------


 

Code of 1986, as amended and the rules and regulations promulgated thereunder
(the “Code”).  That determination shall be made by a physician mutually agreed
upon by you and the Employer.  If you and the Employer are unable to agree on
such a physician, you and the Employer shall each appoint one physician and
those two physicians shall appoint a third physician who shall make the
determination of whether you are Disabled.  You shall cooperate and make
yourself available for any medical examination requested by the Employer with
respect to any determination of whether you are Disabled within ten (10) days of
such a request.

 

(c)                                  Payment of any amount under this Section 9
is conditioned upon your execution of a waiver and release agreement in a form
prepared by the Employer after you are determined to be Disabled in accordance
with Section 9(b) and that release becoming effective and irrevocable in its
entirety and shall be made on the 60th day following the date of Disability. 
Unless otherwise provided by the Employer, if the release referenced above does
not become effective and irrevocable on or prior to the 60th day following the
date on which you are determined to be Disabled, you shall not be entitled to
any payments under this Section 9.

 

(d)                                 Nothing in this Section 9 shall reduce any
right you may otherwise have to receive any disability benefits under any
Employer-sponsored disability plan.

 

10.                               Termination of Employment

 

(a)                                  By the Employer for Cause.

 

(i)                                   At any time during the Term, the Employer
may terminate your employment for “Cause,” which shall mean a good-faith
determination by the Employer that you (i) engaged in misconduct or gross
negligence in the performance of your duties or willfully and continuously
failed or refused to perform any duties reasonably requested in the course of
your employment; (ii) engaged in fraud, dishonesty, or any other conduct that
causes or has the potential to cause, harm to any entity in the Activision
Blizzard Group, including its business or reputation; (iii) violated any lawful
directives or policies of the Activision Blizzard Group or any applicable laws,
rules or regulations; (iv) materially breached this Agreement; (v) materially
breached any proprietary information or confidentiality agreement with any
entity in the Activision Blizzard Group; (vi) were convicted of, or pled guilty
or no contest to, a felony or crime involving dishonesty or moral turpitude; or
(vii) breached your fiduciary duties to the Activision Blizzard Group.

 

(ii)                                In the case of any termination for Cause
pursuant to clause (iii) of the definition thereof, the Employer shall give you
at least thirty (30) days written notice of its intent to terminate your
employment.  The notice shall specify (x) the effective date of your termination
and (y) the particular acts or circumstances that constitute Cause for such
termination.  You shall be given the opportunity within fifteen (15) days after
receiving the notice to explain why Cause does not exist or to cure any basis
for Cause.  Within fifteen (15) days after any such explanation or cure, the
Employer will make its final determination regarding whether Cause exists and
deliver such determination to you in writing.  If the final decision is that
Cause exists and no cure has occurred, your employment with the Employer shall

 

7

--------------------------------------------------------------------------------


 

be terminated for Cause as of the date of termination specified in the original
notice.  If the final decision is that Cause does not exist or a cure has
occurred, your employment with the Employer shall not be terminated for Cause at
that time.

 

(iii)                             If your employment terminates for any reason
other than a termination by the Employer for Cause, at a time when the Employer
had Cause to terminate you (or would have had Cause if it then knew all relevant
facts) under clauses (i), (ii), (v), (vi) or (vii) of the definition of Cause,
your termination shall be treated as a termination by the Employer for Cause.

 

(b)                                 By the Employer Without Cause.  The Employer
may terminate your employment without Cause at any time during the Term and such
termination shall not be deemed a breach by the Employer of any term of this
Agreement or any other duty or obligation, expressed or implied, which the
Employer may owe to you pursuant to any principle or provision of law.

 

(c)                                  By You If Your Principal Place of Business
Is Relocated Without Your Consent.  At any time during the Term, you may
terminate your employment if, without your written agreement or other voluntary
action on your part, the Employer reassigns your principal place of business to
a location that is more than fifty (50) miles from your principal place of
business as of the Effective Date and that materially and adversely affects your
commute; provided, however, that you must (i) provide the Employer with written
notice of your intent to terminate your employment under this Section 10(c) and
a description of the event you believe gives you the right to do so within
thirty (30) days after the initial existence of the event and (ii) the Employer
shall have ninety (90) days after you provide the notice described above to cure
any such default (the “Cure Period”).  You will have five (5) days following the
end of the Cure Period to terminate your employment, after which your ability to
terminate your employment under this Section 10(c) will no longer exist.

 

(d)                                 Death.  In the event of your death during
the Term, your employment shall terminate immediately as of the date of your
death.

 

11.                               Termination of Obligations and Severance
Payments

 

(a)                                  General.  Upon the termination of your
employment pursuant to Section 10, your rights and the Employer’s obligations to
you under this Agreement shall immediately terminate except as provided in this
Section 11 and Section 12(s), and you (or your heirs or estate, as applicable)
shall be entitled to receive any amounts or benefits set forth below (subject in
all cases to Sections 11(f), 12(q) and 12(r)).  The payments and benefits
provided pursuant to this Section 11 are (x) in lieu of any severance or income
continuation protection under any plan of the Activision Blizzard Group that may
now or hereafter exist and (y) deemed to satisfy and be in full and final
settlement of all obligations of the Activision Blizzard Group to you under this
Agreement.  You shall have no further right to receive any other compensation
benefits following your termination of employment for any reason except as set
forth in this Section 11.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

8

--------------------------------------------------------------------------------


 

“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; (2) any business expenses incurred but not reimbursed
under Section 5 as of the Termination Date; and (3) payment in lieu of any
vacation accrued under Section 7 but unused as of the Termination Date.

 

The Employer shall pay or provide you when due (a) any Base Salary earned but
unpaid as of the date of your termination, (b) any business expenses incurred
but not reimbursed under Section 5 as of the date of your termination, and
(c) payment in lieu of any vacation accrued under Section 7 but unused as of the
date of your termination

 

“Bonus Severance” shall mean payment of:

 

(i)                                   an amount equal to the Annual Bonus that
the Employer determines, in its sole discretion, you would have received in
accordance with Section 2(c) for any year that ended prior to the Termination
Date had you remained employed through the date such bonus would have been
otherwise been paid; and

 

(ii)                                an amount equal to the Annual Bonus that the
Employer determines, in its sole discretion, you would have received in
accordance with Section 2(c) for the year in which your Termination Date occurs
had you had remained employed through the date such bonus would have been paid,
multiplied by a fraction, the numerator of which is the number corresponding to
the calendar month in which the Termination Date occurs and the denominator of
which is 12, where, for purposes of calculating the amount of such bonus, any
goals will be measured by actual performance.

 

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 10(a)-(d).

 

(b)                                 Death.  In the event your employment is
terminated under Section 10(d):

 

(i)                                   Basic Severance.  Your heirs or estate
shall receive payment of the Basic Severance in a lump sum within thirty (30)
days following the Termination Date unless a different payment date is
prescribed by an applicable compensation, incentive or benefit plan, in which
case payment shall be made in accordance with such plan.

 

(ii)                                Lump Sum Payment of Three Times Base
Salary.  Your heirs or estate shall receive payment of an amount equal to three
(3) times the Base Salary (at the rate in effect as of the Termination Date) in
a lump sum within thirty (30) days following the Termination Date.

 

(iii)                             Bonus Severance.  Your heirs or estate shall
receive payment of the Bonus Severance in a lump sum no later than the 15th day
of the third month of the year following the year to which the underlying amount
relates.

 

(iv)                            Impact on Equity Awards.

 

9

--------------------------------------------------------------------------------


 

a.                                       The Option shall continue to vest until
the Expiration Date and shall otherwise be treated as if your employment had not
terminated prior to that date.

 

b.                                      The RSUs that would have vested
following your death had you remained employed until the Expiration Date shall
immediately vest as of the date of year death and shall thereafter be paid in
accordance with their terms.

 

(c)                                  Termination by the Employer Without Cause
or by you If Your Principal Place of Business Is Relocated Without Your
Consent.  In the event the Employer terminates your employment under
Section 10(b) or you terminate your employment under Section 10(c):

 

(i)                                   Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan.

 

(ii)                                Salary Continuation.  You shall receive the
payment of an amount equal to the Base Salary (at the rate in effect on the
Termination Date) that you would have received had you remained employed through
the Expiration Date, which amount shall be paid in equal installments commencing
on the first payroll date following the 60th day following the Termination Date
in accordance with the Employer’s payroll practices in effect on the Termination
Date, provided that the first such payment shall include any installments
relating to the 60 day period following the Termination Date.

 

(iii)                             Bonus Severance.  You shall receive payment of
the Bonus Severance in a lump sum no later than the 15th day of the third month
of the year following the year to which the underlying amount relates.

 

(iv)                            Impact on Equity Awards.

 

a.                                     The Option shall continue to vest until
the Expiration Date and shall otherwise be treated as if your employment had not
terminated prior to that date.

 

b.                                    The RSUs that would have vested following
the Termination Date had you remained employed until the Expiration Date shall
vest as of the 60th day following the Termination Date and shall thereafter be
paid in accordance with their terms.

 

(v)                               Severance Conditioned Upon Release.  Payments
and benefits described in Sections 11(c)(ii), 11(c)(iii) and
Section 11(c)(iv) are conditioned upon your execution of a waiver and release in
a form prepared by the Employer and that release becoming effective and
irrevocable in its entirety within 60 days of the Termination Date.  Unless
otherwise provided by the Employer, if the release referenced above does not
become effective and irrevocable on or prior to the 60th day following the
Termination Date, you

 

10

--------------------------------------------------------------------------------


 

shall not be entitled to any payments under this Section 11(c) other than the
Basic Severance.

 

(vi)                            Severance Following Disability.  If you are
entitled to receive payments pursuant to Section 9 as a result of your having
become Disabled, then upon a subsequent or concurrent termination of employment
under Section 10(b) or 10(c), you shall only be entitled to the payments under
Sections 11(c)(i) and (iii) and not any payment under Section 11(c)(ii).

 

(d)                                 Termination by the Employer For Cause.  In
the event your employment is terminated by the Employer under Section 10(a),
then:

 

(i)                                   Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan.

 

(ii)                                Impact on Equity Awards.  All outstanding
Equity Awards shall cease to vest and, whether or not vested, shall no longer be
exercisable and shall be cancelled immediately.

 

(e)                                  Termination on the Expiration Date.   In
the event your employment terminates on the Expiration Date, then:

 

(i)                                   Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan.

 

(ii)                                Bonus Severance.  You shall receive payment
of the Bonus Severance in a lump sum no later than the 15th day of the third
month of the year following the year to which the underlying amount relates.

 

(iii)                             Impact on Equity Awards.  All outstanding
Equity Awards shall cease to vest.  All vested RSUs shall be paid in accordance
with their terms.  Any vested portion of the Option shall remain exercisable
until the earlier of (x) thirty (30) days after the Termination Date and (y) the
original expiration date of the Option.  Any Equity Awards that are not vested
as of the Expiration Date will be cancelled immediately.

 

(iv)                            Severance Conditioned Upon Release.  Payments
described in Section 11(e) are conditioned upon your execution of a waiver and
release in a form prepared by the Employer and that release becoming effective
and irrevocable in its entirety within 60 days of the Termination Date.  Unless
otherwise provided by the Employer, if the release referenced above does not
become effective and irrevocable on or prior to the 60th day following the
Termination Date, you shall not be entitled to any payments under this
Section 11(e) other than the Basic Severance.

 

11

--------------------------------------------------------------------------------


 

(f)                                    Breach of Post-termination Obligations or
Subsequent Employment.

 

(i)                                   Breach of Post-termination Obligations. In
the event that you breach any of your obligations under Section 8, the
Employer’s obligation, if any, to make payments and provide benefits under
Section 11 (other than payment of the Basic Severance) shall immediately and
permanently cease and you shall not be entitled to any such payments or
benefits.

 

(ii)                                Subsequent Employment. Notwithstanding
anything to the contrary contained herein, you shall receive the payments and
benefits under Section 11 (other than payment of the Basic Severance) only for
the time period that you do not obtain subsequent employment and/or provide
services of any kind for compensation, whether as principal, owner, partner,
agent, shareholder, director, employee, consultant, advisor or otherwise, to any
person, company, venture or other person or business entity.  If, at any time,
you obtain subsequent employment or provide services as set forth in the prior
sentence, you must promptly notify the Company and payments and benefits under
Section 11 (other than payment of the Basic Severance) shall cease as of the
date you commenced such employment or provision of services.

 

12.                               General Provisions

 

(a)                                  Entire Agreement.  This Agreement and the
Proprietary Information Agreement supersede all prior or contemporaneous
agreements and statements, whether written or oral, concerning the terms of your
employment with the Activision Blizzard Group, and no amendment or modification
of these agreements shall be binding unless it is set forth in a writing signed
by both the Employer and you.  To the extent that this Agreement conflicts with
any of the Employer’s policies, procedures, rules or regulations, this Agreement
shall supersede the other policies, procedures, rules or regulations.  Without
limiting the generality of the foregoing, you acknowledge that this Agreement
supersedes your prior written employment agreement with the Activision Blizzard
Group dated September 18, 2006, and such agreement is hereby terminated and of
no further force and effect.

 

(b)                                 Use of Employee’s Name and Likeness.  You
hereby irrevocably grant the Activision Blizzard Group the right, but not the
obligation, to use your name or likeness in any product made by the Activision
Blizzard Group or for any publicity or advertising purpose in any medium now
known or hereafter existing.

 

(c)                                  Assignment.  This Agreement and the rights
and obligations hereunder shall not be assignable or transferable by you without
the prior written consent of the Employer.  The Employer may assign this
Agreement or all or any part of its rights and obligations under this Agreement
at any time and following such assignment all references to the Employer shall
be deemed to refer to such assignee and the Employer shall thereafter have no
obligation under this Agreement.

 

(d)                                 No Conflict with Prior Agreements.  You
represent to the Employer that neither your commencement of employment under
this Agreement nor the performance of your duties under this Agreement conflicts
or will conflict with any contractual or legal commitment on your part to any
third party, nor does it or will it violate or interfere with any rights of any
third party. 

 

12

--------------------------------------------------------------------------------


 

If you have acquired any confidential or proprietary information in the course
of your prior employment or otherwise in connection with your provision of
services to any entity outside the Activision Blizzard Group, during the Term
you will fully comply with any duties to such entity then-applicable to you not
to disclose or otherwise use such information.

 

(e)                                  Successors.  This Agreement shall be
binding on and inure to the benefit of the Employer and its successors and
assigns, including successors by merger and operation of law.  This Agreement
shall also be binding on and inure to the benefit of you and your heirs,
executors, administrators and legal representatives.

 

(f)                                    Waiver.  No waiver by you or the Employer
at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

 

(g)                                 Expiration.  This Agreement does not
constitute a commitment of the Employer with regard to your employment, express
or implied, other than to the extent expressly provided for herein.  Upon the
Expiration Date, or, if earlier, the termination of this Agreement pursuant to
Section 10, neither the Employer nor you shall have any obligation to the other
with respect to your continued employment.

 

(h)                                 Taxation.  The Employer may withhold from
any payments made under the Agreement all federal, state, city or other
applicable taxes or amounts as shall be required or permitted pursuant to any
law, governmental regulation or ruling or agreement with you.

 

(i)                                     Immigration.  In accordance with the
Immigration Reform and Control Act of 1986, employment under this Agreement is
conditioned upon satisfactory proof of your identity and legal ability to work
in the United States.

 

(j)                                     Choice of Law.  Except to the extent
governed by federal law, this Agreement shall be governed by and construed in
accordance with the laws of the State of California or whatever other state in
which you were last employed by the Employer, without regard to conflict of law
principles.

 

(k)                                  Arbitration.

 

(i)                                   Except as otherwise provided in this
Agreement, any dispute or controversy between the Employer and you will be
settled by final and binding arbitration by a single arbitrator to be held in
the city in which you were last employed by the Employer, unless the Employer
and you agree otherwise, in accordance with the JAMS rules for resolution of
employment disputes then in effect, except as provided in this Section 12(k). 
The arbitrator the parties select will have the authority to grant any party all
remedies otherwise available by law, but will not have the power to grant any
remedy that would not be available in a state or federal court in the
jurisdiction in which the arbitration is being held.  Either party may seek
court intervention in a dispute for interim equitable relief in a court of
competent subject matter jurisdiction located within the city in which you

 

13

--------------------------------------------------------------------------------


 

were last employed by the Employer, but the resort to interim equitable relief
will be pending and in aid of arbitration only, and in such cases the trial on
the merits of the action will occur in front of, and will be decided by, the
arbitrator, who will have the same ability to order legal or equitable remedies
as could a court of general jurisdiction.  The arbitrator will have the
authority to hear and rule on dispositive motions (such as motions for summary
adjudication or summary judgment) and has the exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability or
formation of this agreement to arbitrate claims, including but not limited to
any claim that all or any part of this agreement is void or voidable.    This
agreement to arbitrate applies to all claims that the Employer may have against
you or that you may have against the Employer or the Employer’s current and
former officers, directors, employees, representatives and agents, and/or all
entities affiliated with the Employer, as well as the current and former
officers, directors, employees, representatives and agents of those affiliates.
This arbitration obligation shall not prohibit the Employer or you from filing a
claim with an administrative agency, nor does it apply to claims for workers’
compensation or unemployment benefits, claims for benefits under an employee
welfare or pension plan that specifies a different dispute resolution procedure,
or claims which, by law, cannot be compelled to binding arbitration via private
agreement.

 

(ii)                                Notwithstanding anything to the contrary in
the rules of JAMS, the arbitration shall provide (a) for written discovery and
depositions as provided under the Federal Rules of Civil Procedure and (b) for a
written decision by the arbitrator that includes the essential findings and
conclusions upon which the decision is based which must be issued no later than
thirty (30) days after a dispositive motion is heard or an arbitration hearing
has completed.  The Employer will pay the fees and administrative costs charged
by the arbitrator and JAMS; provided, however, that if you initiate the
arbitration, you must initiate it by paying to JAMS an amount equal to the
filing fee for the state court of general jurisdiction in the state in which you
were last employed by the Employer.

 

(iii)                             Either party will have the same amount of time
to file any claim against any other party as it would have if the claim had been
filed in state or federal court in the city in which you were last employed by
the Employer.  In conducting the arbitration, the arbitrator shall follow the
Federal Rules of Evidence (including but not limited to all applicable
privileges).

 

(iv)                            The arbitrator must be experienced in employment
law.  He or she will be selected by the mutual agreement of the parties.  If the
parties cannot agree on an arbitrator, the parties will alternately strike names
from a list provided by JAMS until only one name remains.  If a JAMS arbitrator
is not available to conduct an arbitration in the city in which you last worked
for the Employer, then another similar arbitration service provider will be
selected by the mutual agreement of the parties (and all references to

 

14

--------------------------------------------------------------------------------


 

JAMS in this Section 12(k) will be deemed to be references to that arbitration
service provider).

 

(v)                               The decision of the arbitrator will be final,
conclusive and binding on the parties to the arbitration.  The prevailing party
in the arbitration, as determined by the arbitrator, shall be entitled to
recover his or its reasonable attorneys’ fees, experts’ fees and costs,
including the costs or fees charged by the arbitrator and JAMS, in addition to
such other relief as may be granted, under the standards provided by law for
awarding such fees and costs applicable to the claims asserted.  Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

 

(vi)                             You understand that your and the Employer’s
agreement to arbitrate all disputes means that both you and the Employer are
waiving your right to file a court action, except for requests for injunctive
relief pending arbitration.  You also understand that both you and the Employer
are giving up any right to a jury trial.

 

(l)                                     Severability.  It is expressly agreed by
the parties that each of the provisions included in Section 8(f) is separate,
distinct, and severable from the other and remaining provisions of Section 8(f),
and that the invalidity or unenforceability of any Section 8(f) provision shall
not affect the validity or enforceability of any other provision or provisions
of this Agreement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under, or would require the commission of any act
contrary to, existing or future laws effective during the Term, such provisions
shall be fully severable, the Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Agreement a legal and enforceable provision
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible.

 

(m)                               Services Unique.  You recognize that the
services being performed by you under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character giving them a peculiar value,
the loss of which cannot be reasonably or adequately compensated for in damages
in the event of a breach of this Agreement by you.

 

(n)                                 Injunctive Relief.  In the event of a breach
of or threatened breach of the provisions of this Agreement regarding the
exclusivity of your services and the provisions of Section 8, you agree that any
remedy at law would be inadequate.  Accordingly, you agree that the Employer is
entitled to obtain injunctive relief for such breaches or threatened breaches in
any court of competent jurisdiction.  The injunctive relief provided for in
Section 12(k)(i) and this Section 12(n) is in addition to, and is not in
limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party.  The parties agree to waive the requirement
of posting a bond in connection with a court or arbitrator’s issuance of an
injunction.

 

(o)                                 Remedies Cumulative.  The remedies in this
Agreement are not exclusive, and the parties shall have the right to pursue any
other legal or equitable remedies to enforce the terms of this Agreement.

 

15

--------------------------------------------------------------------------------


 

(p)                                 Headings.  The headings set forth herein are
included solely for the purpose of identification and shall not be used for the
purpose of construing the meaning of the provisions of this Agreement.

 

(q)                                 Section 409A.  To the extent applicable, it
is intended that the Agreement comply with the provisions of Section 409A.  The
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A). 
Notwithstanding anything contained herein to the contrary, you shall not be
considered to have terminated employment with the Employer for purposes of the
Agreement and no payments shall be due to you under the Agreement which are
payable upon your termination of employment unless you would be considered to
have incurred a “separation from service” from the Employer within the meaning
of Section 409A.  To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to the Agreement during
the six-month period immediately following your termination of employment shall
instead be paid on the first business day after the date that is six months
following your termination of employment (or upon your death, if earlier).  In
addition, for purposes of the Agreement, each amount to be paid or benefit to be
provided to you pursuant to the Employment Agreement shall be construed as a
separate identified payment for purposes of Section 409A.  With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A; provided, however that with respect to any reimbursements for any
taxes to which you become entitled under the terms of the Agreement, the payment
of such reimbursements shall be made by the Employer no later than the end of
the calendar year following the calendar year in which you remit the related
taxes.

 

(r)                                    Section 280G and Section 162(m). 
Notwithstanding anything herein to the contrary, in the event that you receive
any payments or distributions, whether payable, distributed or distributable
pursuant to the terms of this Agreement or otherwise, that constitute “parachute
payments” within the meaning of Section 280G of the Code, and the net after-tax
amount of the parachute payment is less than the net after-tax amount if the
aggregate payment to be made to you were three times your “base amount” (as
defined in Section 280G(b)(3) of the Code), less $1.00, then the aggregate of
the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times your base amount, less $1.00.  To the extent the
aggregate of the amounts constituting the parachute payments are required to be
so reduced, the amounts provided under Section 11 of this Agreement shall be
reduced (if necessary, to zero) with amounts that are payable first reduced
first; provided, however, that, in all events the payments provided under
Section 11 of this Agreement which are not subject to Section 409A shall be
reduced first.  Similarly, you agree that no payments or distributions, whether
payable, distributed or distributable pursuant to the terms of this Agreement or
otherwise, shall be made to you if the Employer reasonably anticipates that
Section 162(m) of the Code would prevent the Employer from receiving a deduction
for such payment.  If, however, any payment is not made pursuant to the previous
sentence, the Employer shall make such payment as soon as practicable in the
first calendar year that it reasonably determines that it can do so and still
receive a

 

16

--------------------------------------------------------------------------------


 

deduction for such payment.  The determinations to be made with respect to this
Section 12(r) shall be made by a certified public accounting firm designated by
the Employer

 

(s)                                  Survivability.  The provisions of Sections
8, 11(f), 12(b), 12(c), 12(e), 12(f), 12(h), 12(i), 12(k), 12(l), 12(m), 12(n),
12(o), 12(q), 12(r), this 12(s) and Section 13 (as well as the Proprietary
Information Agreement) shall survive the termination or expiration of this
Agreement

 

(t)                                    Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and both of
which together shall constitute one and the same instrument.

 

(u)                                 Legal Counsel.  You acknowledge that you
have been given the opportunity to consult with legal counsel or any other
advisor of your own choosing regarding this Agreement.  You understand and agree
that any attorney retained by the Employer, the Activision Blizzard Group or any
member of management who has discussed any term or condition of this Agreement
with you or your advisor is only acting on behalf of the Employer and not on
your behalf.

 

(v)                                 Right to Negotiate.  You hereby acknowledge
that you have been given the opportunity to participate in the negotiation of
the terms of this Agreement.  You acknowledge and confirm that you have read
this Agreement and fully understand its terms and contents.

 

(w)                               No Broker.  You have given no indication,
representation or commitment of any nature to any broker, finder, agent or other
third party to the effect that any fees or commissions of any nature are, or
under any circumstances might be, payable by the Activision Blizzard Group in
connection with your employment under this Agreement.

 

(x)                                   All Terms Material.  Your failure to
comply with any of the terms of this Agreement shall constitute a material
breach of this Agreement.

 

13.                               Indemnification

 

The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all liabilities, costs
and claims, and all expenses actually and reasonably incurred by you in
connection therewith by reason of the fact that you are or were employed by the
Activision Blizzard Group, including, without limitation, all costs and expenses
actually and reasonably incurred by you in defense of litigation arising out of
your employment hereunder.

 

14.                               Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To the Employer:

Activision Publishing, Inc.
3100 Ocean Park Boulevard
Santa Monica, California 90405

 

17

--------------------------------------------------------------------------------


 

 

Attention: Chief Legal Officer

 

 

To You:

Brian Hodous
EMPLOYEE ADDRESS

 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

Employer

 

Employee

 

 

 

ACTIVISION PUBLISHING, INC

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffith

 

/s/ Brian Hodous

 

Michael Griffith

 

Brian Hodous

 

Chief Executive Officer

 

 

 

 

 

 

Date:

July 30, 2009

 

Date:

July 24, 2009

 

18

--------------------------------------------------------------------------------